Case 2:14-cr-20154-BAF-RSW ECF No. 76, PageID.1019 Filed 06/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 14-CR-20154

vs.                                                        HON. BERNARD A. FRIEDMAN

CHRISTOPHER LAJUAN TIBBS,

      Defendant.
_____________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               Defendant has filed a motion in this matter for compassionate release pursuant

to 18 U.S.C. § 3582 [docket entry 67]. Defendant indicates that he is an “asthmatic patient” and

therefore vulnerable to complications were he to be infected by the coronavirus.

               The Court must deny this motion because defendant has not shown that he has

complied with the statute’s exhaustion requirement. Section 3582(c)(1)(A) states that

               the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or
               the lapse of 30 days from the receipt of such a request by the
               warden of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment . . . if it finds that— (i)
               extraordinary and compelling reasons warrant such a reduction .
               ...

The Sixth Circuit has held that this exhaustion requirement is mandatory, and that if a defendant

files a motion seeking relief under this section without first complying with § 3582(c)(1)(A),

the district court must deny the motion without prejudice. See United States v. Alam, No.

20-1298, 2020 WL 2845694, *2-5 (6th Cir. June 2, 2020). Accordingly,
Case 2:14-cr-20154-BAF-RSW ECF No. 76, PageID.1020 Filed 06/11/20 Page 2 of 2




                 IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: June 11, 2020                                  Senior United States District Judge
        Detroit, Michigan


                                           CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on June 11, 2020.

 Christopher LaJuan Tibbs, 49899-039                   s/Johnetta M. Curry-Williams
 Mckean Federal Correctional Institution               Case Manager
 Inmate Mail/Parcels
 P.O. Box 8000
 Bradford, PA 16701




                                                         2
